                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                    Case No. 21-cv-01168-SI
                                   8                    Plaintiff,
                                                                                             JUDGMENT
                                   9              v.

                                  10     FERNANDEZ,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          This action is dismissed without prejudice to plaintiff filing a new action for which he files

                                  15   an in forma pauperis application or pays the filing fee at the time he files his complaint.

                                  16

                                  17          IT IS SO ORDERED AND ADJUDGED.

                                  18

                                  19   Dated: May 4, 2021

                                  20                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
